DETAILED ACTION
Floor Washing Machine 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5,8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morokutti ( US 6463616 B1).
Regarding claim 1, Morokutti teaches comprising:
a handle assembly (handle 10, figure 1) having a handle body (grip 80, figure 16a);
a control unit (col 14 lines 45 - 69,) provided at the handle assembly (grip 80, figure 16a);
a power supply unit (main power connection 117, figure 18a) electrically connected to the control unit (col 15 lines 15-30);
a rod assembly (figures 24-25) connected to the handle assembly (handle 10, figure 1), the rod assembly (figures 24-25) having a rod member (frame 99, figures 24-25);
a base assembly (see the assembly of lower end of floor cleaning machine within figure 3) connected to a lower portion of the rod assembly (see figures 24-25, the connection between frame 99 and lower end of floor cleaning machine );
a sweeping/scrubbing assembly (abstract, col 8 lines 49-65) provided at the base assembly (see the assembly of lower end of floor cleaning machine within figure 3), the sweeping/scrubbing assembly (abstract, col 8 lines 49-65) having a motor (abstract, motor 6, figures 2-5; col 10 lines 1-10) configured to operate under control of the control unit (col 14 lines 45-60) and a scrubbing roller (cylindrical brush 3, 4 figure 3) configured to be driven into rotation by the motor (col 15 lines 40-50), wherein a direction forward of the scrubbing roller (cylindrical brush 3,4 figure 3) and a direction rearward of the scrubbing roller (cylindrical brush 3, 4 figure 3) are defined as a forward-of-roller direction (see col 8 lines 15-20, col 11 lines 41-51) and a rearward-of-roller direction (see col 11 lines 41-51, describes rotating the brushes, and abstract describes two directions that brush rotates) respectively, and wherein the scrubbing roller (cylindrical brush 3, 4 figure 3) is able to be driven into forward rotation or reverse rotation by the motor (see col 11 lines 41-51, describes rotating the brushes, and abstract describes two directions that brush rotates ); and
a water supply assembly (col 8 lines 29-47) having a water delivery member (hose 91, figure 1) and a water outlet pipe (nozzle 94, figure 1, 2c-2d; col 8 lines 40-49, col 9 lines 4-15) rotatably connected to the water delivery member (hose 91, figure 1), the water outlet pipe (nozzle 94, figure 1, 2c-2d; col 8 lines 40-49, col 9 lines 4-15, lines 25-30) having a water outlet opening (col 8 lines 40-49, col 9 lines 4-15 “ water is applied to the floor to be cleaned or to the cylindrical …through nozzle 84 therefore it has an opening to allow water to go through it), the water outlet pipe (nozzle 94, figure 1, 2c-2d; col 8 lines 40-49, col 9 lines 4-15, lines 25-30) of the water supply assembly (col 8 lines 29-47) being rotatable in order to point the water outlet opening (col 8 lines 40-49, col 9 lines 4-15 “ water is applied to the floor to be cleaned or to the cylindrical …through nozzle 84 therefore it has an opening to allow water to go through it) to the forward-of-roller direction  or the rearward-of-roller direction (col 9 lines 4-15, describes that nozzle 94 can pivot two directions, see figures 2c-2d  where it rearward of or forward of cylindrical brushes 3,4 since they move in different directions) of the sweeping/scrubbing assembly (abstract, col 8 lines 49-65).
Regarding claim 2, Morokutti teaches the water delivery member (hose 91, figure 1) of the water supply assembly (col 8 lines 29-47) has a first pipe (above valve 90, figure 1) and a second pipe (another hose connection 93, figure 1) connected (fluidly connected) to the first pipe (above valve 90, figure 1), and the water outlet pipe (nozzle 94, figure 1) is connected to the second pipe (another hose connection 93, figure 1).
Regarding claim 3, Morokutti teaches the base assembly (see the assembly of lower end of floor cleaning machine within figures 1,3) has a water outlet pipe engaging groove (see where nozzle 94 is attached, figure 1; col 9 lines 3-5, col 9 lines 15-20 nozzle is secured to base of floor cleaning machine within a pockets 112), and the water outlet pipe (nozzle 94, figure 1) of the water supply assembly (col 8 lines 29-47) is able to be positioned in the water outlet pipe engaging groove (see where nozzle 94 is attached, figure 1; col 9 lines 3-5, col 9 lines 15-20 nozzle is secured to base of floor cleaning machine within a pockets 112) of the base assembly (see the assembly of lower end of floor cleaning machine within figures 1,3).
Regarding claim 5, Morokutti teaches a supporting wheel assembly (col 17 lines 39-50, col 1-5), the supporting wheel assembly (col 17 lines 39-50, col 18 lines 1-5)) having a support arm (support member 103, figure 25) connected to the rod assembly (figure 25) and a wheel (wheels 101, figure 25) pivotally connected to the support arm (support arm 103, figure 25).
Regarding claim 8, Morokutti teaches the support arm (support arm 103, figure 25) of the supporting wheel assembly (col 17 lines 39-50, col 18 lines 1-5) is formed with an arm groove (rod 104, figure 24-25) for receiving the rod member (frame 99, Figure 24-25 ) of the rod assembly (figures 24-25).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Morokutti (US 6463616 B1) in view of Lai (CN 2459868 Y).
	Regarding claim 6, Morokutti teaches all limitation stated above but fails to explicitly disclose a use of a collar within its wheel assembly. 
	Lai discloses an assembly with a multi direction support wheel (see abstract, figures 1-6) with a collar (fastening part 122, figure 1).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Morokutti’s cleaning assembly to include Lai wheel assembly that has a collar. This modification would help improve the mobility of the wheel assembly.  
	Regarding claim 7, Morokutti as modified by Lai teaches wherein the collar (see Lai clamping portion 122, figure 1) of the rod assembly (see Lai handle 30, figure 2, 3) has a plurality of positioning grooves (see Lai concave holes 123, figures 1), and the support arm (see Lai two arm 10, figure 1-3) of the supporting wheel assembly (see Lai abstract) is formed with a plurality of positioning teeth (see Lai protrusions 213, figure 1) configured to be respectively engaged in corresponding ones of the positioning grooves (see Lai concave holes 123, figures 1) of the collar (see Lai clamping portion 122, figure 1) in order to secure the supporting wheel assembly (see Lai abstract) at an arbitrary one of a plurality of predetermined rotated positions.
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morokutti ( US 6463616 B1) in view of Chavana, JR et al. (US2019/0082920 A1).
	Regarding claim 4, Morokutti teaches all limitations stated above, but fails teach water delivery member of the water supply assembly is connected to and extends through the handle assembly.
	Chavana teaches a surface cleaning apparatus where water delivery system member of water supply assembly is connected to and extends through handle (para 0021, discloses the fluid flows from handle fluid input to handle fluid output 115)
	 It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Morokutti’s cleaning assembly to include Chavana water delivery system so that water delivery system member of water supply assembly is connected to and extends through handle . This modification would allow the water to seamlessly move through Morokutti’s apparatus and be more convenient for a user, and in addition the handle can protect the water delivery system member.
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Morokutti ( US 6463616 B1) in view of Jenkins (US 20160236217 A1), hereinafter Jenkins.
Regarding claim 9, Morokutti teaches all limitations stated including a water source pipe (see fresh water container 13, figure 1) but fails teach the handle assembly has a guard plate configured to be pivoted so as to shield the power supply unit or the water source pipe.
	Jenkins teaches an apparatus where that has a protective cover (splash guard 22, figure 1-2; para 0075) that protects electrical components from liquid entering in it. 
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Morokutti’s cleaning assembly to include Jenkins protective cover so shield power components from water. This modification would ensure electrical components are protected from water, reduce the need for a user to have to replace electrical components from water damage. 
	Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morokutti ( US 6463616 B1) in view of Resch et al. (US 2020/0214527 A1), hereinafter Resch.
	Regarding claim 10, Morokutti teaches all limitations stated above in claim 1 including a switch trigger (switches 86, figures 1-5) and a valve (ball valve 90, figure 1) but fails to teach a display device. 
	Resch teaches a surface cleaning apparatus with a display device (see para 0058).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Morokutti’s cleaning assembly to include Resch’s display device. This modification would allow a user to have more control over a cleaning apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 6:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723